Citation Nr: 1342707	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-14 930A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Chillicothe, Ohio


THE ISSUE

Entitlement to continued travel reimbursement related to vocational rehabilitation work clinic.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a decision of the Department of Veterans Affairs Medical Center (VAMC) in Chillicothe, Ohio to eliminate or reduce the health benefit known as benefit travel for Vocational Rehabilitation (Voc Rehab) clinics effective from December 8, 2010.  

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2012 by videoconference from the VA Regional Office in Cleveland, Ohio.  A transcript of the hearing is of record.


FINDING OF FACT

Continuation of benefit travel for the Vocational Rehabilitation clinic is counterproductive to the therapy being provided by the VAMC.


CONCLUSION OF LAW

The criteria for continuation of benefit travel for Vocational Rehabilitation clinic are not met.  38 U.S.C.A. § 111 (West 2002 & Supp. 2013); 38 C.F.R. § 70.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), establish an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific notice provisions of 38 U.S.C.A. § 111.  See 38 C.F.R. § 70.20; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Nonetheless, the Veteran was provided prospective notice on December 8, 2010, of the pending discontinuation of benefits to be effective from December 20, 2010, and he was advised of his right to appeal.  Following receipt of the Veteran's Notice of Disagreement (NOD) the Originating Agency issued a Statement of the Case (SOC) that advised him of the specific reason his claim had been denied and also advised him of procedures to perfect an appeal to the Board, should he choose to do so.

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  

The record also reflects that the Veteran has been afforded appropriate assistance in developing his claim.  The Veteran's medical condition is not at issue, so medical examination is not required for the adjudication of the appeal.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  
    
The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to explain the issues and to suggest the submission of evidence that may have been overlooked.  Here, the presiding Acting VLJ identified the issue to the Veteran and asked specific questions directed at identifying whether the requirements for establishing entitlement to the benefit claimed have been met.  Additionally, the Veteran volunteered his reasons for contending that he should continue to receive travel benefits for Voc Rehab participation.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.  

Legal Principles

VA may pay the actual necessary expense of travel (including lodging and subsistence), or in lieu thereof an allowance based on mileage traveled, of any person to or from a VA facility or other place in connection with vocational rehabilitation, counseling required by VA or for the purpose of examination, treatment or care.  38 U.S.C.A. § 111(a); 38 C.F.R. § 70.3.

Beneficiary travel will not be paid under the following circumstances: (1) the payment of the travel allowance would be counterproductive to the therapy being provided and such determination is recorded in the patient's medical records; and, (2) the chief of the service or a designee reviewed and approved the determination by signature in the patient's medical record.  38 C.F.R. § 70.30(e).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

The Veteran seeks entitlement to continued travel reimbursement related to a vocational rehabilitation work clinic.  He asserts on appeal that the decision to eliminate the health benefit known as benefit travel causes him a personal detriment.

Review of the Veteran's file in Virtual VA shows he is service-connected for two disabilities: partial amputation of the distal phalanx of the right index finger, rated as 10 percent disabling, and residuals of excisions of ingrown toenails of the bilateral great toes, rated as noncompensable.  The Veteran has claimed service connection for disabilities of the cervical and lumbar spine, bilateral shoulders, left ankle, hepatitis-C infection, traumatic brain injury, a mental condition including posttraumatic stress disorder (PTSD) and dental problems, but these claims have been denied by the Regional Office. 

The administrative action on appeal, issued on December 8, 2010, advised the Veteran that the VAMC had reviewed and made the decision to eliminate his travel pay for Vocational Rehabilitation clinics, to become effective December 20, 2010.  The letter did not provide a reason for the decision.

An entry into the Veteran's VA medical treatment record, dated in March 2011 and signed by a physician, endorses that the Chillicothe VAMC had made the decision to eliminate or reduce the health benefit known as benefit travel for Voc Rehab clinics as being counterproductive to the therapy being provided, effective from December 8, 2010.  

In his undated Notice of Disagreement (NOD) the Veteran stated that participation in Voc Rehab programs had allowed him to feel that he was part of society and had been a major influence in maintaining a lifestyle of recovery.  Participation in Vocational Rehabilitation programs had also provided him a productive outlet and had kept him from getting into trouble due to his anger management and substance abuse issues.  The Veteran stated he would be unable to pay for the 70-mile round trip from his home to the VAMC without continued travel pay.  The Veteran also stated that if he could not continue to participate in his current incentive therapy he would descend into an unhealthy lifestyle and additional depression that would ultimately cost him, and VA, more in the long term than the travel pay under contention.

The Originating Agency responded to the Veteran's NOD by issuing a Statement of the Case (SOC) in May 2011.  The SOC advised the Veteran that travel pay had been discontinued based on a determination that the payment of travel allowance was counterproductive to maintaining the ongoing continuum of mental health care, given limited budgets.  The SOC was signed by the Chief of Ambulatory Care & Processing (AC&P), by the Assistant Manager of Patient Business Service and by the Manager of Patient Business Service.

In his Substantive Appeal, submitted in June 2011, the Veteran asserted he could not afford the gasoline to travel from his home to the VAMC for Voc Rehab.  Neither VA nor his Veterans Service Organization (VSO) offered an alternative means of transportation.  He reiterated that Voc Rehab was a therapeutic outlet for him that provided a productive use of his time.

The Veteran testified before the Board in August 2012 that he had been participating in a compensated work therapy program that paid him approximately $3.00 per hour to perform work around the grounds, typically for 3 to 6 hours per day.  The Veteran drove the 70-mile round trip in his private automobile because there are no other transportation options; he cannot afford to continue to drive that distance unless travel pay benefit is restored, because he exists on food stamps and cannot afford to pay for the gasoline.  Without the outlet provided by Voc Rehab, the Veteran is sitting at home and struggling with depression and anger management issues, and he is afraid that without the Voc Rehab outlet he will end up in jail or back in the mental ward.  The Veteran testified he believes it is unfair that veterans who live in Chillicothe are able to continue participating in the program while veterans from rural areas, like him, are unable to do so because their travel subsidy has been eliminated.  

Review of the file shows the Originating Agency has complied with the requirements of 38 C.F.R. § 70.30(e), as cited above, in discontinuing the travel pay benefit.  The payment of travel allowance has been found to be counterproductive to the therapy being provided, in that the program caused expenditure of funds that could be better used elsewhere within the mental health care continuum, given the current budgetary environment.  That determination was endorsed by a physician, indicating there was no clinical objection to application of the determination in the specific case of this Veteran; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  The physician's endorsement, and appropriate endorsement by the VAMC chief of service, has been entered into the medical record.     

The Veteran's argument on appeal, as articulated in his testimony before the Board and his correspondence to VA , essentially asserts that he should continue to receive a transportation subsidy in the future because it has been helpful to him in the past, and he has become reliant on it.  This is an equitable argument of promissory estoppel, but the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 USCA § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  While the Board is sympathetic toward the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  

In sum, based on the evidence and analysis above the Board finds the Originating Agency properly discontinued the Veteran's travel reimbursement related to his participation in Voc Rehab work clinic.  Accordingly, the criteria for restoration of such benefits are not met and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Continuation of benefit travel for Vocational Rehabilitation clinic is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


